UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6607


ALAN ROYALL,

                Petitioner – Appellant,

          v.

JUSTIN ANDREWS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:15-hc-02154-D)


Submitted:   October 13, 2016             Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan Royall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alan   Royall,    a   federal   prisoner,      appeals     the    district

court’s order dismissing his 28 U.S.C. § 2241 (2012) petition.

      We have reviewed the record and find no reversible error. *

Accordingly,     although     we   grant   leave     to     proceed    in    forma

pauperis, we affirm the reasons stated by the district court.

Royall v. Andrews, No. 5:15-hc-02154-D (E.D.N.C. Feb. 16, 2016).

We   dispense   with   oral   argument     because    the    facts     and   legal

contentions     are   adequately   presented   in    the     materials       before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




      *To the extent Royall argues that the Supreme Court’s
opinion in Persaud v. United States, 134 S. Ct. 1023 (2014)
invalidates our opinion in In re Jones, 226 F.3d 328, 333-34
(4th Cir. 2000), until the Supreme Court or an en banc panel of
this court issues a substantive opinion overruling Jones, that
decision remains binding in this circuit.



                                      2